FILED
                            NOT FOR PUBLICATION                             DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50357

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00844-JAK-1

  v.
                                                 MEMORANDUM*
BENGA AKANNI OYENIRAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Benga Akanni Oyeniran appeals his guilty-plea conviction for conspiracy to

commit bank fraud, in violation of 18 U.S.C. § 1349. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Oyeniran contends that his guilty plea is invalid because it was not knowing

and voluntary. We review de novo whether a plea was voluntary, and we treat the

question of whether a plea was knowing as a factual matter to be reviewed for clear

error. United States v. Sharp, 941 F.2d 811, 815-16 (9th Cir. 1991), superseded by

statute on other grounds, 18 U.S.C. § 3663. In both the signed plea agreement and

at the plea colloquy, Oyeniran certified that he understood his plea, had carefully

and thoroughly discussed it with his counsel, and had voluntarily agreed to its

terms. Those certifications “carry a strong presumption of truth,” Muth v.

Fondren, 676 F.3d 815, 821 (9th Cir. 2012), and Oyeniran’s claim that this

presumption is overcome here because he did not understand the nature of the

conspiracy charge is belied by the record.

      AFFIRMED.




                                             2                                 13-50357